       Case 2:20-cv-01984-DJH Document 35 Filed 08/05/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jay Hiles, et al.,                                  No. CV-20-01984-PHX-DJH
10                  Plaintiffs,                          ORDER
11   v.
12   Progressive Relocation Systems
     Incorporated,
13
                    Defendant.
14
15          This matter is before the Court on Plaintiffs’ Motion for Attorney Fees (Doc. 18),
16   Motion for Default Judgment (Doc. 20), and the Report and Recommendation (“R&R”)
17   issued on July 20, 2021, by United States Magistrate Judge Eileen S. Willett (Doc. 34).
18   Judge Willett recommended the Court grant both of Plaintiffs’ Motions. (Doc. 34).
19          No party has objected to the R&R, and the time to do so has expired. See 28 U.S.C.
20   § 636(b)(1); Fed. R. Civ. P. 6, 72. Absent any objections, the Court is not required to
21   review the findings and recommendations in the R&R. See Thomas v. Arn, 474 U.S. 140,
22   149 (1989) (The relevant provision of the Federal Magistrates Act, 28 U.S.C. §
23   636(b)(1)(C), “does not on its face require any review at all . . . of any issue that is not the
24   subject of an objection.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
25   2003) (same); Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any
26   part of the magistrate judge’s disposition that has been properly objected to.”).
27          Nonetheless, the Court has reviewed the R&R and agrees with Judge Willett’s
28   recommendations.      The Court will, therefore, accept the R&R, and grant Plaintiffs’
       Case 2:20-cv-01984-DJH Document 35 Filed 08/05/21 Page 2 of 2



 1   Motions. See 28 U.S.C. § 636(b)(1)(C) (“A judge of the court may accept, reject, or
 2   modify, in whole or in part, the findings or recommendations made by the magistrate
 3   judge.”); Fed. R. Civ. P. 72(b)(3) (same).
 4          Accordingly,
 5          IT IS HEREBY ORDERED ACCEPTING AND ADOPTING as an Order of
 6   this Court Magistrate Judge Willett’s R&R (Doc. 34).
 7          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Attorney Fees (Doc. 18)
 8   is GRANTED.
 9          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Default Judgment (Doc.
10   20) is GRANTED.
11          IT IS FURTHER ORDERED that Default Judgment shall be entered in favor of
12   Plaintiffs and against Defendant Progressive Relocation Systems Inc. in the total amount
13   of $50,251.65 plus reasonable attorney fees in the amount of $4,982.00, pre-judgment
14   interest from February 20, 2019, and post-judgment interest from the date of entry of the
15   judgment, all interest to be calculated at the rate allowed by 28 U.S.C. § 1961(a).
16          IT IS FINALLY ORDERED that the Clerk of Court shall enter judgment
17   accordingly and terminate this matter.
18          Dated this 5th day of August, 2021.
19
20
21                                                Honorable Diane J. Humetewa
22                                                United States District Judge

23
24
25
26
27
28


                                                  -2-
